Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Continuity/Reexam Information for 16/225672 
    
        
            
                                
            
        
    

Parent Data16225672, filed 12/19/2018 is a continuation of 14427993, filed 03/12/2015 ,now U.S. Patent #10213373 and having 1 RCE-type filing therein14427993 is a national stage entry of PCT/CA2013/000786 , International Filing Date: 09/13/2013PCT/CA2013/000786 Claims Priority from Provisional Application 61873791, filed 09/04/2013 PCT/CA2013/000786 is a continuation of 13830488, filed 03/14/2013 ,now abandoned 13830488 Claims Priority from Provisional Application 61766611, filed 02/19/2013 13830488 Claims Priority from Provisional Application 61701502, filed 09/14/2012 13830488 Claims Priority from Provisional Application 61701510, filed 09/14/2012 13830488 Claims Priority from Provisional Application 61701513, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61766611, filed 02/19/2013 PCT/CA2013/000786 Claims Priority from Provisional Application 61701502, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61701510, filed 09/14/2012 PCT/CA2013/000786 Claims Priority from Provisional Application 61701513, filed 09/14/2012 claims foreign priority to PCT/CA2013/000786 , filed 04/19/2013 claims foreign priority to GB1307157.6 , filed 04/19/2013


Claims 60, 62-64, 69, and 139-141 and 143 are pending.
Claims 60, 62-64, 69, and 143 were examined.
Claims 139-141 were withdrawn as non-elected invention. 
Amendments were entered.
No claim was allowed. 





Response to Remarks

Applicant’s response filed on 10/01/2021 is acknowledged.  Amendments were entered. Applicant’s arguments were fully considered but were not found fully persuasive. 
Applicant’s specification provides topical biophonic compositions and methods of using the biophonic compositions for the biophonic treatment of living tissue. Biophotonic treatment may include skin rejuvenation; tissue repair including wound healing, scar removal and scar minimization; treatment of skin conditions such as acne; and treatment of periodontitis.



Election of Species
The election of a first xanthene dye (Species A) and at least one other xanthene dye (Species B) is made without traverse.
Applicants elected the following subject matter: 
Species A: Fluorescein; and Species B: Eosin.  Claims are readable on the elected species: 60, 62, 63, 64, 69, 70, 71, 142 and 143.   Further in accordance with this election, claims 139, 140, 141 and 144 have been withdrawn from the Examiner’s consideration. Applicants express their intent to seek rejoinder, as noted in the Official Communication, of claims 139, 140, 141 and 144, once the elected species have been found allowable.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60, 62-64, 69, and 143 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention that is claimed. Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Amended claim 60 is drawn to: 
    PNG
    media_image1.png
    345
    625
    media_image1.png
    Greyscale


Specification does not describe a method for promoting wound healing, 
 the biophonic composition comprises a first xanthene and at least one other xanthene dye and has a light absorption spectrum spanning a broader range of wavelength compared to a light absorption spectrum of at least one of the individual first and second xanthene dyes when the biophotonic composition and the first and second xanthene dyes are illuminated with the same actinic light illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first xanthene dye and/or the at least one other Specification does not describe for example “other xanthene “No specific wavelength or other limitations are described. 
Specification in table 1 (page 64) describes: 
    PNG
    media_image2.png
    259
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    301
    594
    media_image3.png
    Greyscale


 Amended claim 60:
Example 14 — Eosin F and Fluorescein induce collagen formation

It appears that Applicant had no possession of the claimed invention at the time the invention was filed.  The sufficient evidence of possession has not been furnished in the disclosure.
The specification itself does not provide a clear definition of the terms as they pertain to the instant invention. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. 
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.   The requirement serves a teaching function in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time a patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void.  The purpose of the written description requirement is to ensure that the scope of the right to exclude does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.
The applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  Such disclosure must do more than merely disclose that which would render the claimed invention obvious, § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element.
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983).  
The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
 	A patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention
 See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. 
Specification does not described in instantly claimed invention therefore regardless whether a compound, composition or method is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Where the specification provides only constructive examples in lieu of working examples, it must still describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
Applicant is requested to explain the claimed invention.
It is suggested to amend the claims to overcome the rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/Primary Examiner, Art Unit 1628